Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Acknowledgment is made of applicant’s Amendment, filed 12/11/2020.   The changes and remarks disclosed therein were considered.
	An amendment of an abstract and claims.  Claims 4-5, 7-9, 12, 15, 20-21, 26, 30-31 and 33-37 have been canceled.  Claims 1-3, 6, 10-11, 13-14, 16-19, 22-25, 27-29 and 32 are pending in the application.
Response to Argument
2.	Applicant’s arguments filed on 12/11/2020 with respected to the rejection of Shiino Yasuhiro have been fully considered and are persuasive (see pages 9-11 of an amendment filed 12/11/20).  The rejection of Shiino Yasuhiro has been withdrawn.
Allowable Subject Matter
3.	Claims 1-3, 6, 10-11, 13-14, 16-19, 22-25, 27-29 and 32 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Shiino Yasuhiro, Park Hyun-Kook and Kim Yoon taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “pre-programming the dummy string; and erasing the main string and the dummy string, wherein the pre-programming includes: applying a pre-program voltage to a word line connected to the dummy string; applying a pass voltage to a ground selection line connected to a ground selection transistor of the dummy string; and applying a common source line voltage to a common source line connected to the dummy string” in an operating method of a memory device as claimed in the independent claim 1.  Claims 2-3, 6, 10-11 and 13-14 are also allowed because of their dependency on claim 1; or
Per claim 16: there is no teaching, suggestion, or motivation for combination in the prior art to “a control logic configured to sequentially perform a pre-program operation and an erasing operation on the plurality of strings, wherein the plurality of strings include a main string to which a bit line is connected and a dummy string spaced apart from the bit line, and the control logic, to per-form the pre-program operation, applies a pre-program voltage to a first word line of the word lines connected to the dummy string, applies a pass voltage to a ground selection line connected to a ground selection transistor of the dummy string, and applies a common source line voltage to a common source line connected to the dummy string” in a memory device as claimed in the independent claim 16.  Claims 17-19 and 22-24 are also allowed because of their dependency on claim 16; or
Per claim 25: there is no teaching, suggestion, or motivation for combination in the prior art to “a control logic configured to perform a pre-program operation on the plurality of strings, wherein the plurality of strings include a main string to which a bit line is connected and a dummy string spaced apart front the bit line, the control logic, during a pre-program operation, applies a pre-program voltage to the word lines, applies a pass voltage to a ground selection line connected to a ground selection transistor of the dummy string, and applies a first common source line voltage to a common source line connected to the dummy string, and a time in which the pre-program voltage is applied to the word lines, a time in which the pass voltage is applied to the ground selection line, and a time in which the first common source line voltage is applied to the common source line overlap one another” in a memory device as claimed in the independent claim 25.  Claims 27-29 and 32 are also allowed because of their dependency on claim 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


/Pho M Luu/
Primary Examiner, Art Unit 2824.